                              Case 1:17-cr-00684-ER Document 337 Filed 07/27/21 Page 1 of 2




                                                                                                 Andrew A. Mathias
                                                                                                      Member




                              July 27, 2021


                              By ECF

                              The Honorable Edgardo Ramos
                              United States District Judge
                              Southern District of New York
                              40 Foley Square
                              New York, New York 10007

                                       Re:     United States v. Evans, et al., 17 Cr. 684 (ER)

                              Dear Judge Ramos:

                                     Please allow this letter to serve as a response to the government’s recent filing
                              requesting that the Court set a surrender date for Christian Dawkins (“Dawkins”) and
            Charleston
                              Merl Code (“Code”) (collectively, “Defendants”). It is submitted jointly on behalf of
              Charlotte       both Defendants.
             Columbia
                                      As you are aware, in addition to this case, Defendants were convicted on various
           Greensboro
                              charges in another matter (United States v. Gatto et al., 17 Cr. 686 (LAK)), which was
          Greenville          tried before The Honorable Lewis Kaplan. The Defendants face sentences in Gatto as
           Hilton Head
                              well, which are to run consecutively with the sentences imposed by this Court. The
                              United States Circuit Court for the Second Circuit, however, stayed the mandate in
          Myrtle Beach
                              Gatto pending the filing of a writ of certiorari.
               Raleigh

                                      Defendants request that the Court not set a surrender date at this time because
                              doing so would create a risk that they will serve their sentences in this matter, be
                              released, and have to report again to serve their sentences from the Gatto matter.
                              Defendants wish to serve their full sentences – whatever they may be – at one time in
                              true consecutive fashion.




         104 S. Main Street   T 864.282.1195
          Suite 900 (29601)   F 864.477.2697
             PO BOX 10648     E AMathias@nexsenpruet.com
Greenville, SC 29603-0648
                              Nexsen Pruet, LLC
    www.nexsenpruet.com
                              Attorneys and Counselors at Law
Case 1:17-cr-00684-ER Document 337 Filed 07/27/21 Page 2 of 2


July 27, 2021
Page 2



        Alternatively, if this Court issues a surrender date now, the Defendants request
it provide them at least 60 days to get their affairs in order. Since their conviction,
Defendants have maintained exemplary, law-abiding lives and need time to take care
of various obligations.

                                      Respectfully submitted,

                                      /s/Andrew A. Mathias

cc:    Government counsel (by ECF)
